Title: From Thomas Jefferson to Montmorin, 23 July 1787
From: Jefferson, Thomas
To: Montmorin de Saint-Hérem, Armand Marc, Comte de



Sir
Paris July 23. 1787

I had the honor a few days ago of putting into the hands of Your Excellency some observations on the other articles of American produce brought into the ports of this country. That of our tobaccoes, from the particular form of their administration here and their importance to the king’s revenues, has been placed on a separate line, and considered separately. I will now ask permission to bring that subject under your consideration.
The mutual extension of their commerce was among the fairest advantages to be derived to France and the United States from the independance of the latter. An exportation of eighty millions, chiefly in raw materials, is supposed to constitute the present limits of the commerce of the U.S. with the nations of Europe, limits however which extend as their population increases. To draw the best proportion of this into the ports of France, rather than of any other nation is believed to be the wish and the interest of both. Of these eighty millions, thirty are constituted by the single article of tobacco. Could the whole of this be brought into the ports of France, to satisfy first its own demands, and the residue to be revended to other nations, it would be a powerful link of commercial connexion. But we are far from this. Even her own consumption, supposed nine millions, under the administration of the monopoly to which it is farmed, enters little as an article of exchange into the commerce of the two nations. When this article was first put into farm, perhaps it did not injure the commercial interests of the kingdom; because nothing but British manufactures were then allowed to be given in return for American tobaccoes. The laying the trade open then to all the subjects of France could not have relieved her from a paiment in money. Circumstances are changed, yet the old institution remains. The body to which this monopoly was given was not mercantile. Their object is to simplify as much as possible the administration of their affairs. They sell for cash: they purchase therefore with cash. Their interest, their principles and their practice seem opposed to the general interest of the kingdom, which would require that this capital article should be laid open to a free exchange for the productions of this country. So far does the spirit of simplifying their operations govern this body that relinquishing the advantages to be derived from a competition of sellers, they contracted some time ago with a single person (Mr. Morris) for three years supplies of American tobacco to  be paid for in cash. They obliged themselves too, expressly, to employ no other person to purchase in America during that term. In consequence of this, the mercantile houses of France concerned in sending her productions to be exchanged for tobacco, cut off for three years from the hope of selling these tobaccoes in France, were of necessity to abandon that commerce. In consequence of this too a single individual, constituted sole purchaser of so great a proportion of the tobaccoes made, had the price in his own power. A great reduction in it took place; and that not only on the quantity he bought, but on the whole quantity made. The loss to the states producing the article did not go to cheapen it for their friends here. Their price was fixed. What was gained on their consumption was to enrich the person purchasing it; the rest, the monopolists and merchants of other countries. The effect of this operation was vitally felt by every farmer in America concerned in the culture of this plant. At the end of the year he found he had lost a fourth or a third of his revenue; the state, the same proportion of its subjects of exchange with other nations. The manufactures of this country too were either not to go there at all, or to go through the chanel of a new monopoly, which, freed from the controul of competition in prices and qualities, was not likely to extend their consumption. It became necessary to relieve the two countries from the fatal effects of this double monopoly. I had the honor of addressing a letter on the fifteenth day of august one thousand seven hundred and eighty five to his late Excellency the Count de Vergennes upon this subject. The effectual mode of relief was to lay the commerce open. But the King’s interest was also to be guarded. A committee was appointed to take this matter into consideration; and the result was an order to the Farmers general that no such contract should be made again. And to furnish such aliment as might keep that branch of commerce alive till the expiration of the present contract they were required to put the merchants in general on a level with Mr. Morris for the quantity of twelve or fifteen thousand hogsheads a year. That this relief too might not be intercepted from the merchants of the two suffering nations by those of a neighbouring one, and that the transportation of so bulky an article might go to aliment their own shipping, no tobaccoes were to be counted of this purchase but those brought in French or American vessels. Of this order, made at Bernis, his Excellency Count de Vergennes was pleased to honor me with a communication, by a letter of the thirtieth of May one thousand seven hundred and eighty six, desiring that I would publish it as well in America as to the American  merchants in France. I did so; communicating it to Congress at the same time. This order thus viewed with the transactions which produced it, will be seen to have been necessary: and its punctual and candid execution has been rendered still more so by the speculations of the merchants entered into on the faith of it. Otherwise it would become the instrument of their ruin instead of their relief. A twelvemonth has elapsed some time since: and it is questioned whether the farmers general have purchased, within that time, the quantity prescribed, and on the conditions prescribed. It would be impossible for the merchants to prove the negative: it will be easy for the farmers general to shew the affirmative if it exists. I hope that a branch of commerce of this extent will be thought interesting enough to both nations, to render it the desire of Your Excellency to require, as it makes it my duty to ask, a report of the purchases they have made according to the conditions of Bernis, specifying in that report. 1. The quantities purchased. 2. The prices paid. 3. The dates of the purchase and paiment. 4. The flag of the vessel in which imported. 5. Her name. 6. Her port of delivery; and 7. The name of the seller. The four first articles make part of the conditions required by the order of Bernis; the three last may be necessary for the correction of any errors which should happen to arise in the report.
But the order of Bernis was never considered but as a temporary relief. The radical evil will still remain. There will be but one purchaser in the kingdom, and the hazard of his refusal will damp every mercantile speculation. It is very much to be desired that before the expiration of this order some measure may be devised which may bring this great article into free commerce between the two nations. Had this been practicable at the time it was put into farm, that mode of collecting the revenue would probably have never been adopted; now that it is become practicable it seems reasonable to discontinue this mode, and to substitute some of those practised on other imported articles on which a revenue is levied without absolutely suppressing them in commerce. If the revenue can be secured, the interests of a few individuals will hardly be permitted to weigh against those of as many millions, equally subjects of His Majesty, and against those too of a nation allied to him by all the ties of treaty, of interests, and of affection. The privileges of the most favored nation have been mutually exchanged by treaty. But the productions of other nations, which do not rival those of France, are suffered to be bought and sold freely within  the kingdom. By prohibiting all His Majesty’s subjects from dealing in tobacco except with a single company, one third of the exports of the United States are rendered uncommerciable here. This production is so peculiarly theirs that its shackles affect no other nation. A relief from these shackles will form a memorable epoch in the commerce of the two nations. It will establish at once a great basis of exchange, serving like a point of union to draw to it other members of our commerce. Nature too has conveniently assorted our wants and our superfluities to each other. Each nation has exactly to spare the articles which the other wants. We have a surplus of rice, tobacco, furs, peltry, potash, lamp oils, timber, which France wants; she has a surplus of wines, brandies, esculent oils, fruits and manufactures of all kinds, which we want. The governments have nothing to do but not to hinder their merchants from making the exchange. The difference of language, laws and customs will be some obstacle for a time; but the interest of the merchants will surmount them. A more serious obstacle is our debt to Great Britain. Yet since the treaty between this country and that, I should not despair of seeing that debt paid in part with the productions of France, if our produce can obtain here a free course of exchange for them. The distant prospect is still more promising. A century’s experience has shewn that we double our numbers every twenty or twenty-five years. No circumstance can be foreseen at this moment which will lessen our rate of multiplication for centuries to come. For every article of the productions or manufactures of this country then, which can be introduced into habit there, the demand will double every twenty or twenty-five years. And to introduce the habit we have only to let the merchants alone. Whether we may descend by a single step from the present state to that of perfect freedom of commerce in this article, whether any, and what, intermediate operation may be necessary to prepare the way to this, what cautions must be observed for the security of His Majesty’s revenue, which we do not wish to impair, will rest with the wisdom of his Ministers, whose knowledge of the subject will enable them to devise the best plans, while their patriotism and justice will dispose to the pursuit of them. To the friendly dispositions of Your Excellency, of which we had such early and multiplied proofs, I take the liberty of committing this subject particularly, trusting that some method may be devised of reconciling the collection of His Majesty’s revenues with the interests of the two nations: and have the honour of assuring you of those  sincere sentiments of esteem and respect with which I am Your Excellency’s Most obedient & most humble servant,

Th: Jefferson


Papers inclosed.

1. Letter of M. le comte de Vergennes of May 30. 1786.
2. The order of Berni.
3. The contract with Mr. Morris referred to in the order of Berni.


